DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/22/2019 has been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method of producing a nanoparticle device, classified in B29C64/112 and G03F7/2018.
II. Claim 21, drawn to a composition for removing a surfactant dispersed in a nanoparticle aqueous solution, classified in B01D69/00 and B01L2300/069.
II. Claim 22, drawn to a nanoparticle device, classified in H05K3/10.
Inventions l and ll are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus the process as claimed can be practiced by another and materially different apparatus or by hand, i.e., if the carbon nanotubes having the length being greater than 10 µm are used as the nanoparticles in the process of Invention l, the hydrogel having pores with a greater diameter than the claimed range of Invention ll can be used.
Inventions l and lll are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, i.e., a nanoparticle device of Invention lll can be made by a method comprising dialyzing a membrane tube to which the colloidal composition has been added using the dialysis solution.
Inventions ll and lll are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus, i.e., a nanoparticle device of Invention lll can be made using a membrane tube made of a cellulose.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Joseph Barrera (Reg. 44,522) on 09/24/2021 a provisional election was made to prosecute the invention of Group l, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Additional supporting evidences provided herewith by Nonidet P-40 from Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/saj/213277, Triton X-100 from Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/sial/x100, Tween 20® from Sigma Aldrich, https://www.sigmaaldrich.com/US/en/search/tween-20?focus=products&page=1&perPage=30&sort=relevance&term=Tween%2020&type=product, and polyethylene glycol 600 from Sigma Aldrich, https://www.sigmaaldrich.com/US/en/search/polyethylene-glycol-600?facet=facet_related_category%3APharmacopeia%20%26%20Metrological%20Institutes%20Standards&focus=products&page=1&perPage=30&sort=relevance&term=polyethylene%20glycol%20600&type=product.
Claim 2 contains the trademark/trade names “Nonidet P-40, Triton X-100, Tween 20®, polyethylene glycol 600”, in lines 2-3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In “Octylphenoxy poly(ethyleneoxy)ethanol,” (See Nonidet P-40 from Sigma Aldrich), “t-Octylphenoxypolyethoxyethanol” (See Triton X-100 from Sigma Aldrich), “Polyethylene glycol sorbitan monolaurate” (See Tween 20® from Sigma Aldrich) and “Polyethylene glycol” (See polyethylene glycol 600 from Sigma Aldrich) and, accordingly, the identification/description is indefinite.
The remaining dependent claim 3 is also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 9,226,403) in view of Goredema et al. (US 2020/0031041) and Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185). 

With respect to claim 1, Yi teaches a method of producing a nanoparticle device (“a method for preparing a hybrid electronic sheet”, Co 4 li 34-35), the method comprising:
preparing a colloidal composition, the colloidal composition comprising nanoparticles and a surfactant (“preparing a mixture by mixing a colloid material including a graphitic material”, Co 4 li 37-38; “the colloid material is specifically an aqueous solution wherein a graphitic material is dispersed or dissolved. The colloid 
forming a nanoparticle device by removing the surfactant comprised in the colloidal composition through pores inside a membrane (“forming an electronic sheet in an aqueous solution by dialyzing the mixture using a membrane.”, Co 4 li 39-41).

Yi further teaches that the step of forming the electronic sheet by dialyzing includes dialyzing the mixture using the membrane itself, the membrane is not limited in shape or property as long as it is a semipermeable membrane capable of dialyzing the mixture (Co 6 li 28-29, 31-33), and a pattern may be formed on the electronic sheet by replicating the separated electronic sheet using a patterned substrate or mask (Co 8 li 47-49), but is silent to printing the colloidal composition on a hydrogel in a pattern and forming a nanoparticle device by removing the surfactant comprised in the colloidal composition through pores inside the hydrogel.
In the same field of endeavor, method for forming a conductive article, Goredema teaches that 3D printed article can be utilized for a variety of different applications, such as, antennas, sensors, printed circuit boards, light emitting diodes and other electronic components (Pa [0012]), and the 3D printed article contains solely the conductive article (Pa [0011]), and a metal nanoparticle ink composition 110 is applied by printer 16 which can be an aerosol printer or and ink jet printer (Pa [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yi with the teachings of Goredema and incorporate 
Anderson relates to polyacrylamide (PA) gels synthesized in semirigid membranes and teaches that gels is a viable separation device (pg 3179 line 1 in Introduction), and the purpose of this work was to demonstrate that cross-linked polymer gels can be stabilized against mechanical and osmotic forces by confining them in a microporous support (Abstract lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yi with the teachings of Anderson and replace Yi’s membrane with polyacrylamide (PA) gels synthesized in semirigid membrane for the purpose of mechanical stability of the membrane during dialysis. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 2 and 3, Yi as applied to claim 1 above further teaches that the surfactant is sodium-cholate (Co 4 li 50).

With respect to claims 4 and 5, Yi as applied to claim 1 above further teaches that the nanoparticles are graphene, single-walled carbon nanotubes, or any mixture thereof (Co 4 li 56-58 and 61-62).

With respect to claim 6, Anderson as applied in the combination regarding claim 1 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract).

With respect to claim 7, Anderson as applied in the combination regarding claim 1 above teaches that the pores inside the hydrogel have a diameter of 1 nm to 10 μm (“polyacrylamide (PA) gels synthesized in semirigid membranes having a hydraulic mean pore diameter of 0.5 µm”, Abstract).

With respect to claim 9, Anderson as applied in the combination regarding claim 7 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract), and the volume fraction of the polymer is 0.12±0.01 (pg 3180, co 2 line 18), which provides that the weight fraction of the PA in hydrogel (when hydrogel contains the polymer and water) is 16 wt %, and it is within the claimed range of polymer wt%.

With respect to claims 10-12, Yi as applied to claim 1 above further teaches that the composition further comprises an M13 phage displaying a peptide having the ability to bind to a carbonaceous material, the peptide having at least one amino acid sequence selected from SEQ ID NO: 1 to SEQ ID NO: 12 (“preparing a mixture by mixing a colloid material including a graphitic material with a biomaterial capable of binding to the graphitic material”, Co 4 li 37-39; “the biomaterial may be an M13 phage genetically modified to be capable of binding to the graphitic material…one in which a 

With respect to claim 13, Goredema as applied in the combination regarding claim 1 above teaches that the pattern is a one-dimensional pattern, a two-dimensional pattern, a three-dimensional pattern, or any mixed pattern thereof (“A metal nanoparticle ink composition 110 is then applied … by printer 16. Printer 16 can be an aerosol printer or and ink jet printer.”, Pa [0024]).

With respect to claim 14, Goredema as applied in the combination regarding claim 1 above teaches that the printing of the colloidal composition in the pattern is performed by repeating, twice to 20 times, printing of the same colloidal composition or different colloidal compositions in multiple layers (“the 3D printed article contains solely the conductive article”, Pa [0011]; “jetting the … material in layers”, Pa [0013]; “the system 10 can include a 3D printer 11”, Pa [0023]; “the printers 11, 16 and 18 can be a single printer”, Pa [0028]).

With respect to claim 15, Yi as applied to claim 1 above further teaches transferring the nanoparticle device formed on the hydrogel to a substrate (“a high-performance electronic sheet can be transferred onto various substrates.”, Co 2 li 62-63).

With respect to claim 16, Yi as applied to claim 15 above further teaches that the transferring of the nanoparticle device to the substrate is performed by contacting the substrate with an upper surface of the hydrogel (Fig. 6).

With respect to claim 18, Yi as applied to claim 15 above further teaches that the transferring of the nanoparticle device to the substrate comprises: separating the nanoparticle device from the hydrogel by adding a liquid in which the nanoparticle device formed on the hydrogel is able to float (“each membrane tube was transferred to triply distilled water and the electronic sheet was detached by twisting the membrane of the membrane tube and then dried.”, Co 10 li 46-48; one would appreciate that the detached electronic sheet is able to float on water.); and transferring the nanoparticle device to the substrate by contacting the substrate with a surface of the floating nanoparticle device facing the hydrogel (“a high-performance electronic sheet can be transferred onto various substrates.”, Co 2 li 62-63).

With respect to claim 19, Yi as applied to claim 18 above further teaches that a multi-layer is formed by stacking another functional layer onto the composition or immobilizing an enzyme onto the composition, and the multi-layer is transferred to the substrate with the stacking order maintained (“Preparation of Hybrid Enzyme Electronic Sheet Functionalized with Biochemical Enzyme” and “the phage surface was functionalized with the enzyme HRP”, Co 14 li 55-56 and Co 15 li 12-13).

With respect to claim 20, Yi as applied to claim 1 above further teaches that the nanoparticle device is a flexible electrode device, a transparent electrode device, a biosensor device, a strain sensor device, a pressure sensor device, a memory device, a logic device, an energy device, or an electrochemical device (“the hybrid electronic sheet can be usefully used in a flexible electronic device, an information processing or storage device or as a brain surface electrode, a flexible biosensor electrode an electrode for a flexible battery, etc.”, Co 3 li 3-6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 9,226,403) in view of Goredema et al. (US 2020/0031041) and Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 7 above, and further in view of Parsa et al. (“Introduction of agarose gel as a green membrane in electromembrane extraction”, Journal of Chromatography A, 1497 (2017) 47–55).

With respect to claim 8, Anderson as applied in the combination regarding claim 7 above teaches using the acrylamide polymer hydrogel (“polyacrylamide (PA) gels”, Abstract) as a separation device, but does not specifically teach that the hydrogel is 0.1 wt % to 10 wt % agarose gel.
Parsa relates to agarose gel as a green membrane in electromembrane extraction and teaches that agarose gel with concentration of 3%(w/v) was used as membrane in electromembrane extraction (EME) without using any organic solvent (Abstract).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 9,226,403) in view of Goredema et al. (US 2020/0031041) and Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 15 above, and further in view of Toyoda et al. (US 4,213,926).

With respect to claim 17, Yi as applied to claim 15 above does not specifically teaches that the transferring of the nanoparticle device to the substrate is performed by pouring a solution capable of hardening onto the upper surface of the hydrogel, allowing the solution to harden, and then detaching the hardened solution from the hydrogel.
Toyoda relates to a method for making a decorative plate and teaches that the method comprises making a mold for a slip casting having the pattern layer on the inside surface by shaping the transfer sheet with the surface of said pattern layer upward, pouring a mixture comprising a hydraulic material and water into the mold for a slip casting, hardening the mixture and stripping said base support sheet from the decorative plate obtained (Co 2 li 17-28).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUNJU KIM/Examiner, Art Unit 1742